Exhibit 10.1

 

Bonus Arrangement for Chief Executive Officer and President, Executive
Vice-President and Chief Financial Officer, Executive Vice-President and Chief
Operating Officer, and Vice-President – Product Procurement, Marketing, and
Logistics

 

Fastenal Company’s Chief Executive Officer and President, Executive
Vice-President and Chief Operating Officer, and Vice-President – Product
Procurement, Marketing, and Logistics are paid a bonus under individual bonus
arrangements. Under these arrangements, the bonus for any quarter is calculated
based on the amount by which the Company’s consolidated pre-tax income for such
quarter exceeds the Company’s consolidated pre-tax income for the same quarter
in the prior year.

 

Fastenal Company’s Executive Vice-President and Chief Financial Officer is paid
a bonus under an individual bonus arrangement. Under that arrangement, the bonus
for any quarter is calculated based on the amount by which the Company’s
consolidated net income for such quarter exceeds a percentage of such quarter’s
consolidated net sales.